        Case 1:18-cv-08610-KPF Document 71 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TONYE-D’MITRIA VICKERS-PEARSON,

                            Plaintiff,

                     -v.-                                18 Civ. 8610 (KPF)

CITY OF NEW YORK, and CORRECTION                              ORDER
OFFICER FRANKLIN BROWN,

                            Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      The Court is in receipt of a letter motion from Defendants seeking a stay

of this case for 90 days due to the COVID-19 pandemic. (Dkt. #70). Plaintiff

has indicated that he consents to the stay. (See id.).

      Defendants filed a motion for summary in this action on January 30,

2020. (See Dkt. #56-62). Plaintiff filed an opposition submission, which was

received by the Court on May 4, 2020. (Dkt. #68). On May 5, 2020, the Court

ordered Defendants to submit their reply by May 19, 2020. (Dkt. #69).

Accordingly, Defendants have a partially briefed motion for summary judgment

pending before the Court.

      The Court appreciates that the ongoing COVID-19 pandemic has posed

challenges for Defendants in filing their reply submission. The Court

understands that it may pose undue burdens on Defendants to file their reply

by May 19, 2020. At the same time, the Court finds that a 90-day stay is

unduly long.
          Case 1:18-cv-08610-KPF Document 71 Filed 05/14/20 Page 2 of 2



      Accordingly, the Court hereby extends the time that Defendants have to

file their reply submission until June 26, 2020. At that time, Defendants

should submit their reply brief and provide the Court with a copy of the video

footage of the relevant incident either in CD format or electronic file. Further,

given the hardship it may pose at this time, Defendants are hereby excused

from the Court’s Individual Rule 4(D) requiring a courtesy copy of motion

papers.

      Defendants may notify the Court if they encounter further challenges in

submitting the reply to their motion.

      SO ORDERED.

Dated: May 14, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




   A copy of this Order was mailed by Chambers to:
   Tonye-D'mitria Vickers-Pearson
   NYSID: 09664066Q
   DIN: 17-R-3194
   Attica Correctional Facility
   639 Exchange Street
   P.O. Box 149
   Attica, NY 14011-149




                                          2
